1:20-mj-06042-JEH # 1   Page 1 of 9                                         E-FILED
                                              Wednesday, 04 March, 2020 02:49:40 PM
                                                       Clerk, U.S. District Court, ILCD




                                s/Brendan Westart




                                 s/Jonathan E Hawley
1:20-mj-06042-JEH # 1   Page 2 of 9
1:20-mj-06042-JEH # 1   Page 3 of 9
1:20-mj-06042-JEH # 1   Page 4 of 9
1:20-mj-06042-JEH # 1   Page 5 of 9
1:20-mj-06042-JEH # 1   Page 6 of 9
         1:20-mj-06042-JEH # 1   Page 7 of 9




s/Brendan Westart




s/Jonathan E Hawley
1:20-mj-06042-JEH # 1   Page 8 of 9
1:20-mj-06042-JEH # 1   Page 9 of 9
